Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 11/29/2021, claims 15-20 are presented for examination. Claim 15 is independent.
Amended claim(s): 15 and 19.
Applicants’ arguments, see Applicant Arguments/Remarks filed 11/29/21, with respect to claim(s) rejected under prior art have been fully considered but are not persuasive. Contrary to Applicant’s arguments, Courage explicitly discloses amended limitation: receiving, from a data subject, by computing hardware, data subject consent data provided at an interface of a native application associated with an entity, the data subject consent data reflecting user consent to at least one of a cookie 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150121462 A1 (hereinafter ‘Courage’).

claim 15, Courage (US 20150121462 A1) discloses:  A method comprising: receiving, from a data subject, by computing hardware, data subject consent data provided at an interface of a native application associated with an entity, the data subject consent data reflecting user consent to at least one of a cookie type, location data sharing, or personal data user; (Courage: Abstract, Figs. 3-5, ¶10, ¶14-¶15, i.e., presenting a user interface for receiving user consent wherein the consent data pertains to user’s personal data, ¶22, ¶32, i.e., receiving the consent for a natively run application)
translating, by computing hardware, the data subject consent data provided at the native application associated with the entity for storage in a storage location accessible by a WebView; (Courage: Figs. 3-5, ¶44-¶47, ¶55-¶57, i.e., the generating/extraction i.e., translating, of the token from the consent data wherein the token is stored in memory. Note: translating, per Applicant’s disclosure ¶00615, is a cookie/token from the consent data)
electronically providing, by the computing hardware, the translated data subject consent data to the storage location accessible by the WebView for processing within the WebView; (Courage: Figs. 3-5, ¶44-¶46, ¶54-¶57, i.e., providing the token)

determining, by the computing hardware, based on the translated data subject consent data, whether the data subject has previously provided the required consent for the particular data processing within the native application; (Courage: Figs. 3-5, ¶44-¶57, i.e., providing the token for accessing resources using a webview container if the consent was previously provided and a token already exists)
in response to determining that the data subject has previously provided the required consent within the native application, causing performance of the action within the WebView. (Courage: Figs. 3-5, ¶44-¶57, i.e., providing the token for accessing resources using a webview container if the consent was previously provided and a token already exists)

As regards claim 16, Courage discloses the computer-implemented data processing method of Claim 15, wherein electronically providing the translated data subject consent data to the storage location accessible by the WebView associated with the entity for processing within the WebView 

As regards claim 17, Courage discloses the computer-implemented data processing method of Claim 15, the method comprising: receiving, from the native application, a request to launch the WebView; (Courage: Fig. 3, ¶22, ¶32) and in response to receiving the request to launch the WebView, launching, by one or more processors, the WebView in the native application. (Courage: Fig. 3, ¶22, ¶32)

As regards claim 18, Courage discloses the computer-implemented data processing method of Claim 17, wherein: launching the WebView in the native application comprises directing the WebView to load a particular domain within the WebView; and (Courage: Fig. 3, ¶22, ¶32) translating the data subject consent data provided at the native application 

As regards claim 19, Courage discloses the computer-implemented data processing method of Claim 18, wherein causing performance of the action comprises performing the action within the WebView without prompting the data subject to provide the consent within the WebView. (Courage: Figs. 3-5, ¶42-¶57, i.e., providing the token for accessing resources using a webview container if the consent was previously provided i.e., without prompting the user, and a token already exists)

As regards claim 20, Courage discloses the computer-implemented data processing method of Claim 15, wherein the storage location is selected from the group consisting of: one or more storage locations local to a computing device running the native application; and one or more remote servers. (Courage: Figs. 3-5, ¶44-¶57, i.e., the local cache memory or the server for storage)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432